IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21225
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAUL DE LA CERDA-GUERRERO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CR-81-1
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Raul De La Cerda-Guerrero has

requested leave to withdraw as counsel and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Cerda-Guerrero has received a copy of counsel’s motion and brief

and has filed a response, challenging the legality of his

indictment, his guilty plea, and his sentence.   Our independent

review of the brief, the record, and Cerda-Guerrero’s response


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-21225
                               -2-

discloses no nonfrivolous issue.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2. Cerda-Guerrero’s motion for appointment of new counsel

is DENIED.